DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 10-11, 14-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US 4,008,653) in view of Johann (US 2005/0271513).
 	Tatham discloses a plenum slot diffuser configured to receive an air flow and including a blade 30 configured to guide the air flow toward a space to condition the space (col. 1, lines 4-55), the blade 30 comprising: a length along which a leading edge 36 of the blade extends (Fig. 3), wherein the leading edge 36 is configured to face the air flow and extending along a length of the plenum slot diffuser blade; a width extending transverse to the length between the leading edge 36 and a trailing edge 37 of the blade 30 (Fig. 2), and including a curved profile 34 extending along a majority of the width (Fig. 2). Tatham further discloses the plenum slot diffuser comprising a diffuser body 14 including a first side 18, a second side (Fig. 1, at 28) extending transverse to the first side 18, an air flow inlet 22 disposed in the first side and configured to receive the air flow, and an air flow outlet 28 disposed in the second side and configured to output the air flow, wherein the blade 30 is disposed in or adjacent to the air flow outlet 28 (Figs. 1-2).  Wherein the blade 30 and the second side of the plenum slot diffuser define the air flow outlet 28 (Figs. 1-2).  Wherein the curved profile 34 extending along the width extends into a height of the plenum slot diffuser blade 30 (Fig. 2).   However, Tatham does not show an undulated contour extending along the leading edge and into and out of the width.  Johann teaches a blade 1 comprising an undulated contour 3, 4 formed by peaks and valleys extending along the leading edge 6 and into and out of the width of the blade 1 (Figs. 2-3). Wherein the undulated contour 3, 4 comprises continuous smooth curves connected end-to-end defining the peaks and valleys, such that the undulated contour does not comprise straight segments (Figs. 2-3).   Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the plenum slot diffuser of . 
Claims 2, 3, 5, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US 4,008,653) in view of Johann (US 2005/0271513) as applied to claims 1 and 4 as above, and further in view of Schach  (US 3,642,093).
 	The plenum slot diffuser of Tatham as modified by Johann as above includes all that is recited in claims 2, 3, 5, 17-20 except for an additional blade, the additional blade comprising: an additional length along which an additional leading edge of the additional blade extends, wherein the additional leading edge is configured to face the air flow; an additional width extending transverse to the additional length between the additional leading edge and an additional trailing edge of the additional blade, and including an additional curved profile extending along an additional majority of the additional width; and an additional undulated contour extending along the additional leading edge and into and out of the additional width.  Wherein the curved profile of the blade curves away from the additional blade toward the trailing edge of the blade, and wherein the additional curved profile of the additional blade curves away from the blade toward the additional trailing edge of the additional blade.  Wherein the blade and an additional blade of the plenum slot diffuser define an air flow path therebetween and to the air flow outlet.  Wherein the leading edge of the blade and the additional leading edge of the additional blade are aligned with respect to a flow direction of the air flow immediately upstream of the blade and the additional blade. Wherein the blade and the additional blade are disposed adjacent to each other and define an air flow path therebetween and to the air flow outlet.  Schach teaches a plenum slot .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US 4,008,653) in view of Johann (US 2005/0271513) as applied to claim 4 as above, and further in view of Averill (US 3,390,624).
 	The plenum slot diffuser of Tatham as modified by Johann as above includes all that is recited in claim 7 except for the plenum slot diffuser comprising a flange extending outwardly from the first side of the diffuser body, defining the air flow inlet, and configured to be coupled to a duct or a duct adapter. Averill discloses a plenum slot diffuser 17 comprising a flange 37 extending outwardly from the first side 36 of the diffuser body, defining the air flow inlet, and configured to be coupled to a duct or a duct adapter (col. 2, lines69-71). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the plenum slot diffuser of Tatham to include a flange extending outwardly from the first side of the diffuser body, defining the air flow inlet, and configured to be coupled to a duct or a duct adapter as taught by Averill in order to facilitate the attachment of the air duct to the diffuser. 
Claims 8-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US 4,008,653) in view of Johann (US 2005/0271513) as applied to claim 1 as above, and further in view of Sweeney (US 3,217,626).  
 	The plenum slot diffuser of Tatham as modified by Johann as above includes all that is recited in claims 8-9, 12-13 except for the blade comprises a wave shape extending along the length of the blade at a position along the width of the blade between the leading edge and the trailing edge; and the blade comprises a curved surface extending along the width of the blade from the undulated contour and to the wave shape.  Sweeney disclose an air diffuser including blades V comprising a wave shape (Figs. 3, 5-6, at 21, 26) extending along the length of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY